      Case 3:19-cv-05064-MCR-HTC Document 16 Filed 06/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

 UNITED STATES OF AMERICA, ex rel.
 ROBERT V. SMITH,

        Plaintiff/Relator,

                v.                                  Case No. 3:19-cv-05064-MCR/HTC

 JAY A. ODOM,

        Defendant.




            PLAINTIFF/RELATOR’S NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff/Relator Robert V. Smith (“Relator”), by and through the undersigned counsel,

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, files this Notice of

Voluntary Dismissal Without Prejudice as to his claims in the above styled action.

       Counsel for Relator has conferred with counsel for the United States and can represent that,

pursuant to 31 U.S.C. § 3730(b)(1), the United States consents to the proposed dismissal of

Relator’s action, provided that it is without prejudice to the United States.




                                            Page 1 of 2
      Case 3:19-cv-05064-MCR-HTC Document 16 Filed 06/08/21 Page 2 of 2




                                             Respectfully submitted,


Dated: June 8, 2021                          HOYER LAW GROUP, PLLC

                                             /s/ David C. Fulleborn
                                             David C. Fulleborn
                                             FL Bar NO. 1008507
                                             Hoyer Law Group, PLLC
                                             2801 West Busch Blvd, Ste. 200
                                             Tampa, FL 33618
                                             Tele: 813-375-3700
                                             Email: dfulleborn@hoyerlawgroup.com

                                             Attorneys for Plaintiff/Relator Robert v. Smith




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, a copy of the foregoing was sent to all counsel of

record, and the United States, via ECF.

                                             HOYER LAW GROUP, PLLC

                                             /s/ David C. Fulleborn




                                           Page 2 of 2
